Citation Nr: 1428832	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus.

3.  Entitlement to a rating greater than 70 percent for the service-connected PTSD prior to June 20, 2013.

4.  Entitlement to a total disability rating based on individual employability by reason of service-connected disability (TDIU) prior to June 20, 2013.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from December 2007, November 2008 and September 2009 rating decisions of the RO.  

In November 2010, the Veteran testified from the RO by means of videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the case in February 2011 for additional development of the record.  

In February 2011, the Board determined that new and material evidence had been submitted to reopen the claim of service connection for hypertension.  As the Board granted both these claims in February 2011, they are no longer in appellate status.  

Additional issues before the Board in February 2011 included those of service connection for bilateral hearing loss and tinnitus and a claim for a rating higher than 70 percent rating for the service-connected PTSD.  

However, in November 2013, the RO granted service connection for bilateral hearing loss and tinnitus and assigned a 100 percent rating for the service-connected PTSD effective on June 20, 2013.  

Accordingly, to the extent that the action was favorable to the Veteran, these matters are no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's virtual VA folder has been reviewed in conjunction with this appeal.

The issue of service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings of a skin disorder during service of for many years thereafter.  

2.  The Veteran is not shown to have a chronic skin disorder that is due to an event or incident of the his period of active service or any presumed exposure to herbicides while serving in the Republic of Vietnam.

3.  For the period of the appeal prior to June 20, 2013, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of total occupational and social impairment.

4.  As a rating of 100 percent is assigned for service-connected PTSD for the period of the appeal, there remain no questions of law or fact to be decided regarding the claim for a TDIU rating.



CONCLUSIONS OF LAW

1.  The Veteran does not have a skin disability due to disease or injury that was incurred in or aggravated by active service; nor is any due to the presumed exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  For the period of the appeal prior to June 20, 2013, the criteria for the assignment of an increased evaluation of 100 percent for the service-connected PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2013).

3.  The claim for a TDIU rating is rendered moot.  38 C.F.R. § 4.16(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claim of increased rating for service-connected PTSD has been considered with respect to VA's duties to notify and assist.  The Board herein grants a 100 percent schedular disability rating for PTSD throughout the entire increased rating period on appeal, which is a complete grant of the benefits sought.  Given the favorable outcome, no conceivable prejudice to the Veteran could result from this decision with respect to this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, review of VA's duty to notify and assist is not necessary for this issue.

As explained in this decision, the grant of a 100 percent schedular disability rating that covers the entire period of the TDIU claim moots the TDIU claim on appeal.  In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As such, review of VA's duty to notify and assist is not necessary on the appealed issue of entitlement to a TDIU rating.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant, where a claim (for TDIU) cannot be substantiated because there is no longer any legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

With respect to the issue of service connection for a skin disorder, the duty to notify was satisfied by an August 2009 letter, sent prior to the September 2009 rating decision which is appealed herein, which explained how VA could assist the Veteran with obtaining evidence in support of his initial claim for service connection.  

It also explained how VA establishes ratings and effective dates for service connected disabilities.  The issue was most recently addressed in a November 2013 supplemental statement of the case.

The Board further finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Evidence of record includes service treatment records, VA treatment records dated from August 2008 to November 2013, and the Veteran's November 2010 hearing testimony.  

Although a VA examination was not scheduled with respect to the issue of service connection for a skin disorder, claimed as due to exposure to Agent Orange, the Board finds that it is not necessary.  

Under VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be discussed, the Veteran is found to have failed to meet these low threshold requirements.  Accordingly, an examination is not required. 

The Board thus finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection for a Skin Disorder, Claimed as Due to Agent Orange Exposure

Pertinent Law and Regulations

As an initial matter, the Board notes that the Veteran is not asserting that any of his claimed disabilities are the result of engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F. 3d 1313, 1315-16   (Fed. Cir. 2009); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including chloracne and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma and mesothelioma), are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).


Discussion

At the outset, regarding the presumptive regulations of 38 C.F.R. § 3.309(e) pertaining to diseases associated with exposure to certain herbicide agents, the Board concedes that the Veteran performed service in the Republic of Vietnam and is thus presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2002).  

However, the skin diseases that are on the list of presumptive disabilities associated with exposure to herbicide agents, i.e., chloracne and soft-tissue sarcoma, are not skin disabilities that the Veteran has been shown by the evidence to have in this case.  Accordingly, these presumptive regulations are not applicable to this claim.

The Veteran testified in November 2010 that he had skin problems in service, including blisters on his feet and a rash under his arms and groin area due to sweating.  He reported using powder on his groin area in service and to the present time.  

The service treatment records do not show any complaints or findings with respect to a skin disorder, and his August 1967 separation examination report shows a normal clinical evaluation of the skin.  Significantly, he denied having had any skin disease on the August 1967 Report of Medical History.

The first medical evidence of skin problems is over 10 years after service, in February 1978, when the Veteran was seen at VA complaining of a raised pigmented nevus on his right thigh, a wart, and a lipoma on his right forearm.  He reported having had the skin lesion on his right thigh for four years without any changes, and having had the lipoma on his right forearm for approximately one year.  He was assessed as having a small sebaceous cyst, right forearm, and a raised pigmented nevus, right thigh.  

The VA treatment records beginning in July 2008 showed treatment for actinic keratoses.  The subsequent VA treatment records reflect additional diagnoses of prurigo nodularis, dry skin, and seborrheic dermatitis.  In addition, the records in August 2012 suggested that the Veteran had scabies that was later noted to have completely cleared.

Since the Veteran is not shown to have a chronic skin disability in service, the provisions under 38 C.F.R. § 3.303(b) for a chronic disability since service are not applicable.

As far as the provisions of 38 C.F.R. § 3.303(d) , the only evidence relating the Veteran's post service skin diagnoses to service are the Veteran's lay assertions offered many years after service.  The Board acknowledges that the Veteran is competent to give evidence about symptomatology and what he experienced in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Although lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed.Cir.2007)), this case appears to involve the type of medical matter to which lay testimony may not apply.  

Thus, based on the facts of this case, the Veteran is found not competent to render an opinion as to the cause or etiology of his claimed skin disorder as such matters require medical expertise that the Veteran is not shown to possess.  See Jandreau, 492 F. 3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296 (1999).

Even by acknowledging the Veteran's competent and credible assertions regarding his inservice skin symptoms, i.e., feet blisters and rashes related to sweating, the Board finds that the third essential criterion for a grant of service connection - a causal relationship between the post service diagnoses of actinic keratosis, prurigo nodularis, dry skin and sebaceous dermatitis and a disease or injury incurred or aggravated during active service - has not been met in this case.  

Moreover, the Veteran's lay statements are not found to be credible for the purpose of linking the onset of any current skin disorder to service because they are inconsistent with earlier statements made by him concerning the status of skin during his period of active service or in connection with medical treatment rendered several years thereafter.  

Because the competent evidence neither supports the claim, nor is in relative equipoise on this question, the benefit-of-the-doubt doctrine is not for application and the claim for service connection for a skin disorder must be denied.  See 38 U.S.C.A. § 5107(b) .


III.  Rating in Excess of 70 Percent for PTSD Prior to June 20, 2013

Pertinent Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the disability has not significantly changed during the pertinent periods in question and uniform ratings are warranted each period. 

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  

Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

Under 38 C.F.R. § 4.130 , Diagnostic Code 9411, a 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name. 

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health-illness.  (4th ed. 1994) (DSM-IV).  See also Carpenter v. See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders Brown, 8 Vet. App. 240, 243 (1995).  

According to the DSM-IV, a GAF score between 31 and 40 is reflective of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  

A GAF between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job).  

A GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers.  

A GAF between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships. 


Discussion

The records show that the Veteran retired from his employment as an electrician for an educational institution in 2006.  He testified in November 2010 that the reason he stopped working and retired early was because of his psychiatric disability.  He said that his PTSD caused him to have problems with his coworkers as well as confrontations at work.  The medical evidence supports his testimony.  

First, there is a September 2008 VA examination report wherein the examiner reported that the Veteran was "significantly debilitated by his PTSD and associated depression and anxiety".  He assigned him a GAF score of 49 which is reflective of serious symptoms or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job).  

There is also a May 2011 report from the Veteran's treating VA psychiatrist who stated that the Veteran had been followed in his clinic for 14 years and had been diagnosed as having PTSD and generalized anxiety disorder.  He noted that the Veteran was retired, but went on to state that he would not be able to return to work due to the severity of his symptoms.  

Moreover, there is the recent VA examination report of June 2013 in which the examiner stated that the Veteran's departure from the work force over five years earlier was a direct result of his experience of an increased difficulty managing mental health symptoms.  He explained that the Veteran left work as a way of avoiding situations that were triggering aggressive thoughts and impulses and preventing harm.  

Thus, while the medical evidence (consisting of VA progress notes and examination reports) reflects that the Veteran does not have the majority of symptoms listed in the criteria for a rating of 100 percent, the symptoms that he does have more nearly approximate the overall level of impairment required for a 100 percent rating based on total social and occupational impairment throughout the pendency of this appeal, beginning on the July 25, 2008, the date of claim, up to the time of the VA examination on June 20, 2013.  

As the symptoms of the Veteran's PTSD more closely resemble the criteria for a 100 percent schedular rating, such a rating is warranted.  38 C.F.R. § 4.7.


IV.  TDIU Rating

As determined, a total schedular evaluation has been assigned for the entire period on appeal, effective on the July 25, 2008 to June 20, 2013.  Therefore, the claim for a TDIU rating is rendered moot because the award of a 100 percent rating here is the greater benefit.  

In this regard, in a precedent opinion, VA's General Counsel concluded that a claim for a TDIU rating for a particular service-connected disability may not be considered when, as here, a schedular 100 percent rating is in effect for a service-connected disability.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  However, in November 2009, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  

In Bradley, the Court stated that it is possible for a Veteran to be awarded TDIU rating for a single disability and thereafter be awarded disability ratings for other conditions.  Under these circumstances, there would be no duplicate counting of disabilities.  Bradley, 22 Vet. App. at 293.

Additionally, the Board recognizes that the Secretary is required to maximize benefits, see AB v. Brown, 6 Vet. App. 35, 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.3103(a) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  To the extent indicated, the Board has done so in this case.  

The governing regulation, 38 C.F.R. § 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  

In this appeal, since the Board has determined that the Veteran is entitled to a 100 percent schedular rating for his service-connected PTSD for the entire rating period on appeal, he is not eligible, under the terms of the regulation, for a TDIU rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100 percent"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a Veteran is totally disabled").



ORDER

Service connection for a skin disorder, claimed as due to Agent Orange exposure, is denied.

An increased rating of 100 percent for the service-connected PTSD from July 25, 2008 to June 20, 2013, is granted, subject to the criteria applicable to the payment of monetary benefits.

The appeal as to the claim for a TDIU rating is dismissed as moot.



REMAND

The issue of service connection for hypertension stems from the Veteran's May 2009 application to reopen the previously denied claim.  He asserts that the disability is secondary to his service-connected PTSD and diabetes mellitus.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, § 3.310 was revised to implement the Allen decision.  The revised § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that to grant service connection on the basis of aggravation there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

In February 2011, the Board remanded the case in order to obtain a medical opinion addressing whether the Veteran's hypertension was caused or aggravated by service-connected PTSD and/or diabetes mellitus.  

An examiner was requested to set forth the complete rationale underlying any conclusions drawn or opinions expressed.  A review of the June 2013 VA examination report shows that, while the examiner negated a nexus by aggravation between the Veteran's hypertension and service-connected PTSD and diabetes mellitus, he did not include any rationale other than pointing out that the Veteran was diagnosed as having hypertension prior to PTSD and diabetes mellitus.  

This does not adequately address the question of aggravation since hypertension may nonetheless be aggravated by a later-diagnosed PTSD and/or diabetes mellitus.  

The Board finds, therefore, that a remand for a supplemental opinion is needed for clarification on the issue of aggravation.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (to be adequate, a medical opinion must be based upon an accurate factual premise); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  See also Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should take appropriate steps to refer the case to the VA examiner who conducted the June 2013 VA examination (or a suitable substitute) for a supplemental medical opinion.  If such examiner indicates that he or she cannot respond to the Board's question without further examination of the Veteran, such should be afforded to him.  The claims folder, along with a copy of this remand must be made available to the examiner for review.  The examiner should review the claims folder, to include any additional evidence associated with the claims file, and respond to the following:

Is it at least as likely as not (50 percent or greater probability) that the current hypertension is aggravated beyond the normal course of the condition by either of the Veteran's service-connected disabilities, namely his PTSD and/or diabetes mellitus?

The examiner must provide a complete rationale for the opinion rendered, noting that even if hypertension predated the Veteran's diagnosis of PTSD and diabetes mellitus, it may nonetheless be aggravated by such disabilities.

If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (b) the increased manifestations that are proximately due to the service connected disability(ies).  If the examiner is unable to provide an opinion without a resort to speculation, then explain why this is so.

The AOJ must review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, appropriate corrective procedures should be implemented. 

2.  After completing all indicated development, the AOJ  should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


